UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In Re:                                                        Confirmed Chapter 11

DEONARINE PARASRAM D/B/A                                      Case No. 16-42657(CEC)
VANDI SALES D/B/A
PARASRAM STORE,
                                             Debtor.
----------------------------------------------------------x

                       ORDER DETERMINING RANDY BRISMAN’S
                   OBJECTION TO CLAIMS OF SURESH N. PERSUAD AND
                                 HAMIRAJ PERSUAD

                  UPON THE motion filed by Randy Brisman, as Plan Proponent (“Brisman”),

objecting to the Scheduled Claim of Hamiraj Persaud; and upon Brisman’s subsequent objection to

claim number 30 filed by Suresh N. Persaud and Hamiraj Persaud, and the amendments thereto (the

“Persuad Claim”), and objections to the motion having been interposed; and upon the additional

pleadings having been filed in connection with the Persaud Claim; and upon the hearings having

been held before this Court in connection with Brisman’s motion objecting to the Persuad Claim;

                  AFTER DUE DELIBERATION and sufficient cause being shown therefore, and for

the reasons set forth in record of the hearing held before this Court on November 19, 2019; it is

                  ORDERED, that the portion of the Persuad Claim designated therein as the “First

Loan” is allowed as a secured claim on the real property known as and located at 89-29 191st Street,

Hollis, New York, in the amount of $399,193.17 (claimed amount of $436,697.20 plus accrued

interest for the period from 9/26/18 through 1/22/20, in the amount of $28,781.97 (per diem interest

of $59.59 x 483 days) less $66,286.00 paid during pendency of Chapter 11 case) which allowed

claim includes attorneys’ fees, in the amount of $20,000.00; and it is further
                ORDERED, that Brisman, through his counsel Shafferman & Feldman LLP, shall

remit the sum of $399,193.17, plus per diem interest of $59.59 through the date of payment, (CEC)

payable to “Dahiya Law Offices LLC as attorneys for Suresh N. Persaud and Hamiraj Persaud”

within five (5) days after entry of this Order; and it is further

                ORDERED, that this order is without prejudice to Suresh N. Persaud and Hamiraj

Persaud filing an application with this Court seeking an additional award of reasonable attorney fees

with respect to the First Loan as long as such application is made upon appropriate notice and is in

compliance with the applicable sections of title 11 of the United States Code, the Federal Rules of

Bankruptcy Procedure, and the Local Rules of the United States Bankruptcy Court for the Eastern

District of New York, with all parties, including Brisman and the Office of the United States Trustee,

reserving their rights to object to such application; and it is further.

                ORDERED, that the portion of the Persuad Claim designated therein as the “Second

Loan”, in the amount of $294,708.90, is reclassified from secured to unsecured, and is expunged in

full.




                                                                    ____________________________
  Dated: Brooklyn, New York                                                 Carla E. Craig
         February 6, 2020                 2                         United States Bankruptcy Judge
